Title: To Thomas Jefferson from James Hyman Causten, Sr., 11 October 1825
From: Causten, James Hyman, Sr.
To: Jefferson, Thomas


 Dr Sir,
Baltimore
October 11th 1825
I am favoured by our mutual friends, the Hon: Samuel Smith and John Hollins Esqr, with the enclosed letters of introduction. I beg leave to express my pleasure on being introduced to your acquaintance, and trust it may prove reciprocally agreeable and beneficial:—Rest assured, Sir, that nothing within my power shall be wanting to give it every desirable quality.I have also the pleasure to enclose a letter Signed by a number of Merchants of this City (with a Copy of their Memorial to Congress), embracing many of your friends, Sufferers by depredations committed on their property by French Cruisers and Tribunals, from the Commencement of the French revolution up to the last of September 1800. Memorials, in the like forms, from all the Seaport towns, being upwards of sixty, and signed by the claimants resident therein respectively, are prepared and will be laid before Congress at its next ensuing session. I have been honoured with the confidence of all the claimants, and as their general Agent have in charge their Several memorials.The pretensions of the claimants, to indemnity from the United States for said spoliations, have been submitted to the ablest Civilians, of our Country, and no instance has yet been found where a doubt existed of the obligation on this government to satisfy them. But the case is one of peculiar character, in which Statesmen alone, not Civilians, have to pass upon it. And hence it becomes of the last importance, that those should be consulted who laid the foundation of our government, and impressed upon it maxims of immutable truth.I am well aware that you have heretofore made known your reluctance to take an active part in any transaction Connected with the administration of the government, arising out of any former or recent event; and was this a case of trifling Character,  or one in which the question of individual property only was at issue, my regard for your rule of conduct, in the absence of all other Considerations, would command my respectful acquiescence.The early uniform and untiring zeal with which you laboured to rear our happy civil and political institutions, leaves no doubt of your solicitude to preserve them in all the simplicity and truth which at once characterize and identify them with their founders. Among their leading features, the inviolability of private property, stands, as of right it should stand, conspicuous as a fundamental principle:—it is indeed the great distinguishing principle between Freemen and Slaves:—the common centre whence all that is valuable in our government radiate:—in short, in the emphatic language of President Jefferson, to Congress, December 8th 1801, “that it never may be seen here, that after leaving to labour the smallest portion of its earnings on which it can subsist, government shall itself Consume the residue of what it was instituted to guard.”To sustain this great living principle, and at the Same time point out the path to justice, to many valuable Citizens, not a few of whom have been despoiled of their all, is the subject matter to which I have presumed to call your attention.You will be pleased to recollect, that between and during the years 1793 and 1800, many of our Merchants (being those for whom I am now soliciting your advice,) suffered heavily in their property by Captures, Confiscations, Condemnations &c, commited by the Cruisers and Tribunals acting under the authority, or colour of authority, of the French government, in direct violation of international law, and treaties then Subsisting between the two governments.The history of that period, as regards the Conduct of the United States, has not been written; the historian will find it difficult to discover and pourtray the motives and conduct of the great Actors at that eventful crisis:—none feel the want of such a guide as myself, for it embraces the entire Subject in my charge.The first act of the French revolution raised the important question of obligation under the article of mutual guaranty, in our treaty of the 6th of February 1778; the steps taken by the then administration, to avoid a demand of its execution,—and Subsequently, and also by the Succeeding administration, to get rid of it altogether;—the instructions of the French government to its Ministers resident here, to insist on that article being incorporative in any new treaty to be made,—The instructions of President Adams to his Envoys to France, “not to renounce the claims for spoliations”, and authorizing them to offer to the French, in lieu of continuing the mutual guaranty article in the proposed new treaty, a stipulation to pay to France Two hundred thousand Dollars per Annum, during any war in which France might be engaged,—and the various Complaints of France, are all doubtless fresh in your recollection. That negotiation failed. But while it was pending, the Secretary of State, by advertisement in the public journals, called upon the Sufferers to transmit to his Department their proofs of loss, to be by him forwarded to the American Minister at Paris, to be laid before the French government. The Merchants availed themselves of this voluntary offer of aid on the part of their government, and in accordance met the Secretary’s proposition, they lodged with him their proofs. No doubt this course was suggested by the Secretary, in consequence of an overture from the French authorities to our Envoys, to raise a Commission to decide on the Captures of American Vessels by French privateers, the sums awarded by whom should be paid to the Claimants by the United States, and the same be considered a loan to France, which should be reimbursed in a time and manner to be agreed on.  Although our Envoys declined the proposition, on the ground that England, then at war with France, would consider this a covert mode of aiding France against her, and thus involve us in the war; yet, the Secretary most probably Concluded, that some less objectionable arrangement might be made, under which said proofs might be used. Whatever the fact in this respect may be, however, it is certain, that the government, by this mean, obtained possession of the proofs, surrendered the Claims to France, withheld from the public view the correspondence leading to said Surrender, retains the proofs, and has in fact disclosed nothing in relation to the transaction than is upon the face of the Convention of 1820 itself.It appears that the authority given to the Envoys, to stipulate for two hundred thousand Dollars in place of Continuing the article of mutual guaranty, was intended in fact to purchase out that article from the date of the new treaty thence forward, leaving all the responsibilities  incurred under it up to that period to be accounted for and made satisfied in some other shape. But the course the discussion took enabled the Envoys to keep Said authority out of view; and, in effect, the spoliations were the consideration for the entire abrogation of the treaty of Alliance, the treaty of Amity & Commerce, and the Consular Convention, with all the responsibilities claimed or due to France under them or otherwise.As before Stated, the President Charged his Envoys “not to renounce these claims”. The Envoys accordingly pressed the French ministers to admit an article in the Convention which should save them; and urged as a reason for their solicitude, that if they were renounced, or in other words, if they were not saved in the Convention, the United States would be responsible to their Citizens for them. The French ministers admitted their liability; but contended, that the claims of France, upon the Government of the United States, were of much greater magnitude than the claims of the American Merchants for spoliations, and proposed to consider each an offset to the other, and the whole closed; so that the Convention should be entirely silent with regard to the respective claims.—or, they proposed to stipulate expressly for the spoliations, and also expressly for the claims due to France from the United States. The Envoys declined both propositions; and than, at their instance, the following article was introduced into the Convention—“Article 2d The Ministers Plenipotentiary of the two parties not being able to agree at present respecting the treaty of Alliance of the 6th of February 1778, the treaty of Amity and Commerce of the same date, and the Convention of the 14th of November 1788, nor upon the indemnities mutually due or claimed; the parties will negotiate further on these Subjects at a convenient time, and until they may have agreed upon these points the said treaties and Convention shall have no operation, and the relations of the two Countries shall be regulated as follows.”The French government ratified the Convention with Said article. The Senate of the United States, voluntarily and unconditionally, Struck out said article. The First Consul ratified the Convention as amended, by adding thereto the following Condition, “Provided, that by this retrenchment the two States renounce the respective pretensions which are the object of the Said article.” And President Jefferson ratified the Convention finally, in the following words, viz“Which ratifications were duly exchanged at Paris on the 21st day of July 1801, and having been sSo exchanged at Paris were again Submitted to the Senate of the United States, who, in the 19th day of December 1801, resolved, that they considered the said Convention as fully ratified, and returned the same to the President for the usual promulgation.”The ratification of the Convention in its original form, by France, was a full recognition of the existence of the claims, and a direct obligation on France to negotiate and pay them. The claiming Merchants were entitled to the whole benefit of this stipulation (as we allege); but the United States voluntarily Surrendered it, for a manifest great public benefit, without providing indemnity therefor.That the institution of this government was for the protection of each individual; that its great strength is the affection of the people; and that this protection and affection are reciprocal obligations, are self evident propositions.It is seen with very deep regret that the Creditors of the government are subjected to a tedious, vexatious, and often unjust delay in the settlement of their Claims, even where a remedy is within their reach; but it is well known, that few find in the Congress of the United States, a tribunal, competent, willing, and ready, to examine into the minutiæ of old, intricate, and irregular Claims. Justice, unnecessarily delayed, ceases to be justice; and to this inconvenience, all petitioners, without exception, are subjected.A tribunal, where cases of law and equity, against, as well as for the government, may be disposed of, is much wanting; and the unsettled claims are accumulating so rapidly, that such will of necessity be erected at no distant period. In the mean time, a sycophantic servility, degrading to the spirit of the honest creditor, discreditable to the Nation, and to the last degree injurious to both is the only mean by which a hearing of his case can be had.On the part of the government there is but little difficulty in this case; if the claims are just they should be paid, if unjust, the Judgment of the Sufferers should be made satisfied, and the loss would then be borne with Cheerfulness.At the first session of Congress after the final ratification of said Convention, many of the claimants by Memorial and Petition urged their claims to indemnity upon that Body, and several attempts were made during that session, in both Houses, to obtain the passage of a bill for that purpose; they failed, however, as is understood, in consequence of the party spirit then at its height. A few Scattering applications have since that period, from time to time been made, but the reports of the several Committees to whom they were referred, clearly shew, that evasion, not inquiry into their merits, was the governing motive. I have not been able to discover that the official papers and correspondence, by which alone the subject could be understood, have ever heretofore been called for by either House.The frequent rejections, referred to, have produced a strong prejudice against the Claims, and operate a denial of Justice through the ordinary channel of petition; the claimants have therefore united in their application to Congress, and entertain a well founded expectation, that their case will be examined with patience and candour, and be brought to a conclusion at once definitive and Satisfactory.The principal objections that have been urged against the claims, I ought not to pass over. They are, first, that Congress, in 1798, Solemnly declared that the treaties with France were no longer obligatory on the United States, and hence, that we could not claim under them:—and, second, that subsequently to the depredations complained of, we took war for our Satisfaction.To the first objection we answer, that it is not well founded,  as we conceive, because Congress had not the right to annul existing treaties, without the consent of France; or, of it even had that right, yet all the responsibilities on either side were valid up to that period. If either party to such an engagement could rightfully, and at pleasure, annul the contract, indemnity, for nonperformance or malperformance, could never be expected, as the party in default need only announce his dissent to discharge him from all responsibility.To the other objection, we answer,We made no declaration of war,We did not even authorize reprisals,We made no Captures of Merchant vessels,We simply authorized the Capture of armed French vessels hovering on our Coast, that had committed, or intended to commit, violations on our peaceful commerce, and the recapture of our vessels found in the possession of French armed vessels. In fact there was no War; all that  done by us was purely defensive. France yielded either to the existing circumstances of her own state, or the menancing attitude of ours; she sought negotiation; we met her overture; we restored all her national vessels which we had Captured and still had in possession, and paid for those we had destroyed or otherwise disposed of; and, in short, we settled all the differences upon peace principles. The Convention of 1800 was the result of this negotiation; this convention in express terms recognised the existence of the treaties with France of 1778 and Convention of 1788, up to that period; and this negotiation we consider an ample refutation of both objections.Mr Pickering has favored me with his views on this Subject, and has kindly permitted me to use his letter; I beg your perusal of the enclosed copy.While writing this letter, the forty ninth number of the “North American Review” Came to hand, in which I find that  Some writer, unknown to me, has touched upon the subject on which my letter treats; lest the book has not yet reached you I take the liberty to enclose a copy of said remarks.If this subject is of sufficient interest to overbalance the inconvenience it would give you to reply to my letter, I shall rejoice exceedingly; but I am at great loss for an suitable apology, for my apparent presumption in attempting to freshen your recollection by the tedious, though imperfect statement, I have indulged my pen in making, and, more especially, for my trespass on your retirement. I trust, however, that my desire to preserve inviolate, one of the great land marks of our system, which you have honoured with a constant care, and in which the fair Character of our Common Country & your own fame are interested, will recieve due consideration.With profound respect, and esteem, I remain, Dr Sir, Your Mo Obt ServtJames H. Causten.P.S. As the enclosed letter, signed by the Baltimore Merchants, is calculated for general purposes, I respectfully request to have it returned to me.